FIRST AMENDED AND RESTATED


LICENSE AGREEMENT

BETWEEN

MEDISTEM LABORATORIES, INC.

AND

INSTITUTE FOR CELLULAR MEDICINE

DATED NOVEMBER 10, 2006

 

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

 

1.

DEFINITIONS

1

2.

REPRESENTATIONS AND WARRANTIES

3

 

2.1

Representations and Warranties of Both Parties

3

 

2.2

Representations and Warranties of Medistem

4

 

2.3

Representations and Warranties of Licensee

4

3.

DEVELOPMENT PROGRAM

5

 

3.1

Generally

5

 

3.2

Specific Licensee Responsibilities

5

 

3.3

Medistem Activities

6

 

3.4

Regulatory Matters

6

 

3.5

Funding.

7

 

3.6

Liability

7

 

3.7

Termination

7

4.

GRANT OF RIGHTS; MARKETING

7

 

4.1

Development License

7

 

4.2

Commercialization License

7

 

4.3

Sublicensing.

7

 

4.4

Marketing Obligations, Rights

8

 

4.5

Trademarks

8

5.

FEES

8

 

5.1

Fees

8

6.

REPORTS

8

 

6.1

Reports

8

 

6.2

Mode of Payment

8

 

6.3

Records Retention

8

 

6.4

Audit Request

9

 

6.5

Cost of Audit

9

 

6.6

Taxes.

9

7.

OWNERSHIP; PATENTS

9

 

7.1

Ownership

9

 

7.2

Patent Maintenance.

       10

 

 

 

i

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

7.3

Patent Enforcement.

10

 

7.4

Infringement Action by Third Parties

11

8.

PUBLICATION; CONFIDENTIALITY

12

 

8.1

Notification

12

 

8.2

Review

12

 

8.3

Exclusions

12

 

8.4

Confidentiality; Exceptions

12

 

8.5

Exceptions to Obligation

13

 

8.6

Limitations on Use

13

 

8.7

Remedies

13

9.

INDEMNIFICATION

13

 

9.1

Indemnification by Licensee

13

 

9.2

Indemnification by Medistem

14

 

9.3

Notice of Indemnification

14

 

9.4

Complete Indemnification

15

10.

TERM; TERMINATION

15

 

10.1

Term

15

 

10.2

Termination for Cause

15

 

10.3

Effect of Expiration or Termination.

15

 

10.4

Accrued Rights; Surviving Obligations

15

11.

FORCE MAJEURE

16

 

11.1

Events of Force Majeure

16

12.

MISCELLANEOUS.

16

 

12.1

Relationship of Parties

16

 

12.2

Assignment

16

 

12.3

Books and Records

16

 

12.4

Further Actions

16

 

12.5

Notice

17

 

12.6

Use of Name

17

 

12.7

Public Announcements

17

 

12.8

Waiver

17

 

 

 

ii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

12.9

Compliance with Law

18

 

12.10

Severability

18

 

12.11

Amendment

18

 

12.12

Governing Law.

18

 

12.13

Arbitration

18

 

12.14

Entire Agreement

18

 

12.15

Parties in Interest

19

 

12.16

Descriptive Headings

19

 

12.17

Counterparts

19

 

 

 

 

 

 

 

iii

 


--------------------------------------------------------------------------------



 

 

FIRST AMENDED AND RESTATED LICENSE AGREEMENT

THIS FIRST AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), dated as
of November 10, 2006, is entered into by and between Medistem Laboratories,
Inc., a corporation organized and existing under the laws of Nevada, having
offices located at 2027 E Cedar St. #102, Tempe, AZ 85281 (“Medistem”), and
Institute for Cellular Medicine, a company organized and existing under the laws
of Costa Rica, having offices located at the Guimel Building, San Jose, Costa
Rica (“Licensee”). This Agreement hereby amends and restates and replaces in its
entirety the License Agreement previously entered into between Licensee and
Medistem, dated February 23, 2006 (the “Original Agreement”).

PRELIMINARY STATEMENTS

A.           Medistem owns the rights to the Patents and Know-How in existence
as of the Effective Date relating to the Invention.

B.           Licensee has the personnel, facilities and expertise necessary for
the development and commercialization of the Product in the Territory.

C.           Licensee wishes to perform all of the functions required to develop
and commercialize the Product in the Territory, and Medistem wishes to license
Licensee do so, upon the terms and subject to the conditions set forth in this
Agreement. In connection therewith, Licensee desires to obtain, and Medistem
desires to grant to Licensee, an exclusive license under the Licensed Technology
with respect to the commercialization of the Product in the Territory for
applications in the Field, subject to Medistem’s right to manufacture and supply
post-natal and adult stem cells for Licensee, all on the terms and subject to
the conditions set forth below.

D.           Simultaneously with the execution of the Original Agreement, the
Parties entered into that certain Equipment Lease Agreement (the “Equipment
Lease Agreement”) and the documents ancillary thereto, all dated as of the date
of the Original Agreement, pursuant to which Licensee is leasing certain
equipment from Medistem for use in Licensee’s operations.

NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

1.

DEFINITIONS.

As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless context dictates otherwise:

1.1          “Affiliate,” with respect to any Party, shall mean any entity
controlling, controlled by, or under common control with, such Party. For these
purposes, “control” shall refer to: (i) the possession, directly or indirectly,
of the power to direct the management or policies of an entity, whether through
the ownership of voting securities, by contract or otherwise, or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities or
other ownership interest of an entity.

 

 


--------------------------------------------------------------------------------



 

 

1.2          “Confidential Information” shall have the meaning assigned to such
term in Section 8.4.

 

1.3

“Effective Date” shall mean the date of this Agreement.

1.4          “Equipment Lease Agreement” shall have the meaning assigned to such
term in the Preliminary Statements.

1.5          “Field” shall mean the therapeutic treatment of various medical
conditions in humans.

1.6          “First Commercial Sale” shall mean the first sale for use or
consumption by the general public of the Product in the Territory.

1.7          “IND” shall mean any filing made with the Regulatory Authority in
the Territory for initiating clinical trials in such country with respect to the
Product.

1.8          “Invention” shall mean any new or useful process, manufacture,
compound or composition of matter relating to the Product (including, without
limitation, the formulation, delivery or use thereof), whether patentable or
unpatentable, or any improvement thereof, that is conceived or first reduced to
practice or demonstrated to have utility during the term of this Agreement.

1.9          “Know-how” shall mean any and all Inventions, improvements,
discoveries, claims, formulae, processes, trade secrets, technologies and
know-how (including confidential data and Confidential Information) that is
generated, owned or controlled by Medistem at any time before or during the term
of this Agreement relating to, derived from or useful for the use or sale of the
Product, including, without limitation, synthesis, preparation, recovery and
purification processes and techniques, control methods and assays, chemical
data, toxicological and pharmacological data and techniques, clinical data,
medical uses, product forms and product formulations and specifications.

1.10       “Licensed Claim” shall mean any claim of any Patent that relates to
and is necessary for the use and sale of the Product, which claim has not been
held invalid or unenforceable by decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which is not admitted to be invalid through disclaimer
or otherwise not admitted by Medistem to be invalid.

1.11       “Licensed Technology” shall mean the Licensed Claims and Know-how,
collectively.

1.12       “Pre-tax Income” shall mean income from continuing operations as such
term is commonly defined using generally accepted accounting principles in the
United States, as computed on a quarterly basis. Such amounts shall be
determined from the books and records maintained by Licensee, its Affiliates or
Sublicensees, as applicable.

1.13       “Party” shall mean Medistem or Licensee and, when used in the plural,
shall mean Medistem and Licensee.

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

1.14       “Patents” shall mean the provisional patent application described on
Exhibit A attached hereto, and any other patents or patent applications owned or
controlled by Medistem during the term of this Agreement that relate to the
Product, together with any patents that may issue therefore, including any and
all extensions, renewals, continuations, continuations-in-part, divisions,
patents-of-additions, reissues, supplementary protection certificates or foreign
counterparts of any of the foregoing.

1.15       “Product” shall mean all infusion quality adult stem cells for use in
the Field, the manufacture, use or sale of which either is: (i) based upon,
derived from or related to any of the Know-how; and/or (ii) covered by one or
more Licensed Claims and, but for this Agreement, would constitute an
infringement (whether directly, contributorily or by inducement) thereof, and
such other ancillary services related to the foregoing.

1.16       “Registration” shall mean, with respect to the Territory, approval of
the Registration Application for the Product filed in such country, including
pricing or reimbursement, where applicable, by the Regulatory Authority in such
country.

1.17       “Registration Application” shall mean any filing(s) made with the
Regulatory Authority in the Territory for regulatory approval of the manufacture
and sale of the Product in such country.

1.18       “Regulatory Authority” shall mean the authority(ies) in the Territory
with responsibility for granting regulatory approval for the manufacturing and
sale of the Product in such country, and any successor(s) thereto.

1.19       “Sublicensee” shall mean a Third Party to which Licensee has granted
a sublicense to develop, manufacture, use or sell the Product in any country in
the Territory, pursuant to Section 4.3.

 

1.20

“Territory” shall mean Costa Rica.

1.21         “Third Party” shall mean any person who or which is neither a Party
nor an Affiliate of a Party.

 

1.22

“Trademark” shall have the meaning assigned thereto in Section 4.5.

2.

REPRESENTATIONS AND WARRANTIES.

2.1          Representations and Warranties of Both Parties. Each Party
represents and warrants to the other Party, as of the Effective Date, that:

(a)          such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b)

such Party is free to enter into this Agreement;

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

(c)          in so doing, such Party will not violate any other agreement to
which it is a party;

(d)          such Party has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement; and

(e)          no person or entity has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon such Party for any commission, fee or other compensation as a
finder or broker because of any act or omission by such Party or any of its
agents.

2.2          Representations and Warranties of Medistem. Medistem represents and
warrants to Licensee, as of the Effective Date, that:

(a)          Medistem is the owner of, or has exclusive rights to, all of the
Patents in existence on the Effective Date, and has the exclusive right to grant
the licenses granted under this Agreement therefor;

(b)          to the best of Medistem’s knowledge, Medistem has exclusive rights
to all of the Know-how in existence on the Effective Date and the exclusive
right to grant licenses with respect thereto;

(c)          to the best of Medistem’s knowledge, Licensee’s use of the Product
in the Field, in accordance with the terms of this Agreement, does not infringe
upon or conflict with any patent or other proprietary rights in the Territory of
any Third Party; and

(d)          Medistem has not entered into any agreement with any Third Party
that is in conflict with the rights granted to Licensee pursuant to this
Agreement.

2.3          Representations and Warranties of Licensee. Licensee represents and
warrants to Medistem, as of the Effective Date, that:

(a)          Licensee has the facilities, personnel and experience sufficient in
quantity and quality to perform its obligations under this Agreement or will
have such resources within a reasonable period of time following the Effective
Date;

(b)          All of the personnel assigned to perform such obligations shall be
qualified and properly trained and shall do so in accordance with applicable
law; and

(c)          Licensee shall perform such obligations in a manner commensurate
with professional standards generally applicable in its industry.

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

3.

DEVELOPMENT PROGRAM.

3.1          Generally. Licensee shall use all commercially reasonable efforts
diligently to develop and commercialize the Product in the Territory (including,
without limitation, obtaining all Registrations necessary to market and sell the
Product in such country), in such order of priority as Licensee reasonably shall
deem appropriate. In connection therewith, Licensee shall dedicate resources to
the development and commercialization of the Product consistent with the
resources that Licensee, at all relevant times, would dedicate to products of a
similar nature to those of the Product that were generated from Licensee’s own
research efforts and that Licensee decided to develop commercially and market.

3.2          Specific Licensee Responsibilities. As part of the Development
Program, Licensee shall:

(a)          Conduct, or cause to be conducted, manage and oversee formulation
of the Product for use in clinical studies and for subsequent marketing;

(b)          Conduct, or cause to be conducted, manage and oversee all clinical
studies required by the Regulatory Authorities in order to obtain Registration
for the Product in the Territory;

(c)          Make and pursue all regulatory filings (including, without
limitation, all INDs and Registration Applications), based in part on the
information and documentation provided by Medistem and in part on information
and data generated and obtained by Licensee in connection with the Development
Program, and conduct all analysis and other support necessary with respect to
the manufacture and sale of the Product in the Territory;

(d)          Use all commercially reasonable efforts and proceed diligently to
perform such obligations, including, without limitation, by using personnel with
sufficient skills and experience, together with sufficient equipment and
facilities;

(e)          Conduct the Development Program in good scientific manner, and in
compliance in all material respects with all requirements of applicable laws,
rules and regulations, and all other requirements of any applicable current good
clinical practice, current good laboratory practice and current good
manufacturing practice to attempt to achieve the objectives of the Development
Program efficiently and expeditiously;

(f)           Within 30 days after the end of each six-month period during the
term of the Development Program and within 30 days following the expiration or
termination of the Development Program, furnish at Medistem’s request reasonably
detailed, written reports on all activities conducted by Licensee under the
Development Program during such six-month period or the term of the Development
Program, as the case may be;

(g)          Maintain records, in sufficient detail and in good scientific
manner, which shall be complete and accurate and shall fully and properly
reflect all work done and results achieved in connection with the Development
Program in the form required under all applicable laws and regulations. Medistem
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy all such records. Medistem shall maintain such records

 

 

5

 


--------------------------------------------------------------------------------



 

and information contained therein in confidence in accordance with Section 8 and
shall not use such records or information except to the extent otherwise
permitted by this Agreement; and

(h)          Allow representatives of Medistem, upon reasonable notice and
during normal business hours, to visit Licensee’s facilities where the
Development Program is being conducted, and consult informally, during such
visits and by telephone, with Licensee’s personnel performing work on the
Development Program.

 

3.3

Medistem Activities. In support of the Development Program, Medistem shall:

(a)          Immediately after the Effective Date, provide to Licensee copies of
all (or relevant portions of) Know-how, trade secrets, Patents, and such other
related information relating to the development and commercialization of the
Product, in Medistem’s possession and control; and

(b)          Make available to Licensee reasonable management oversight with
respect to the Development Program and the commercialization of the Product.

 

3.4

Regulatory Matters.

(a)          Licensee shall be responsible for preparing and filing INDs,
Registration Applications and other regulatory filings for the Product in the
Territory through and including Registration, and thereafter shall be
responsible for maintaining such Registrations. All such filings shall be in
Medistem’s name (or that of its Affiliates, Sublicensees or distributors, as the
case may be). Licensee shall also obtain any export approvals required by the
Regulatory Authorities to export Product.

(b)          Medistem, or, where required by applicable law, its designees(s)
shall own all INDs, Registration Applications, Registrations and other
regulatory filings for the Product in the Territory.

(c)          In order to assist Licensee in the performance of its obligations
under this Section 3.4, Medistem shall provide Licensee or its designee(s) with
complete copies (or copies of relevant portions) of, and shall grant Licensee or
its designee(s) the right to cross-reference, all of Medistem’s registrations or
other regulatory filings made or held in any country for the Product; and shall
do all such further acts as promptly as possible after Licensee’s request
therefor, that may be necessary or appropriate to effectuate such right.

(d)          Licensee shall keep Medistem informed as to the status of all
regulatory filings made pursuant to this Section 3.4.

(e)          In connection with any IND or Registration Application filed
pursuant to this Section 3.4, Licensee shall notify Medistem as soon as
reasonably possible of any meeting with the Regulatory Authority in the
Territory scheduled by Licensee (which notification shall describe the subject
matter of any such meeting), shall permit Medistem to assist Licensee in the
preparation for any such meeting and shall promptly advise Medistem in writing
of the outcome of any such meeting.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

3.5          Funding. Medistem agrees to advance Licensee funds in the form of
an interest-free loan necessary to allow Licensee to pay for its reasonable
actual operating expenses on a quarterly basis or on such other basis as
Medistem shall agree to, provided, however, that Licensee has provided Medistem
with reasonably detailed budgets and supporting documentation regarding such
expenses

3.6          Liability. Licensee shall be responsible for, and hereby assumes,
any and all risks of personal injury or property damage attributable to the
negligent or willful acts or omissions, during the term of the Development
Program, of Licensee or its Affiliates, and their respective directors,
officers, employees and agents. Medistem shall be responsible for, and hereby
assumes, any and all risks of personal injury or property damage attributable to
the negligent or willful acts or omissions, during the term of the Development
Program, of Medistem and its directors, officers and employees.

3.7          Termination. In the event that Medistem believes that Licensee has
not made reasonably sufficient progress in the development and commercialization
of the Product in any country in the Territory in a manner consistent with its
obligations under Section 3.1, Medistem may terminate this Agreement in its
entirety pursuant to Section 10.2.

4.

GRANT OF RIGHTS; MARKETING.

4.1          Development License. Medistem hereby grants to Licensee, during the
term of this Agreement, the exclusive (except as to Medistem as necessary for
the purposes of this Agreement), paid-up license, with the right to grant
sublicenses in accordance with the terms of this Agreement, under the Licensed
Technology, to perform the activities described herein.

4.2          Commercialization License. Medistem hereby grants to Licensee an
exclusive license throughout the Territory, with the right to grant sublicenses
in accordance with the terms of this Agreement, under the Licensed Technology,
to develop, use, manufacture, register, market and sell Products in the Field.
With respect to any Patents that may issue in Costa Rica during the term of this
Agreement, a statement referencing the exclusive license granted to Licensee
pursuant to this Section 4.2 shall be registered with the Costa Rica Patent
Office (or similar authority) at Licensee’s cost, as soon as is practically
possible after the issuance of the respective Patents.

 

4.3

Sublicensing.

(a)          No sublicense granted by Licensee pursuant to this Section 4.3
shall be valid unless: (i) Licensee shall submit all proposed sublicenses to
Medistem for approval, which approval shall be in Medistem’s sole and absolute
discretion; (ii) Licensee shall guarantee and be responsible for the making of
all payments due, and the making of any reports under this Agreement, with
respect to sales of Product by its Affiliates or Sublicensees and their
compliance with all applicable terms of this Agreement; and (iii) each Affiliate
or Sublicensee agrees in writing to maintain books and records and permit
Medistem to review such books and records pursuant to the relevant provisions,
and to observe all other applicable terms, of this Agreement. In addition, no
sublicense granted by Licensee pursuant to this Section 4.3 of the licenses
granted to Licensee under Section 4.1 shall be valid unless each such Affiliate
or

 

 

7

 


--------------------------------------------------------------------------------



 

Sublicensee agrees in writing to maintain scientific records and permit Medistem
to inspect and copy such records and visit such facilities pursuant to the
relevant provisions of Section 3.2, and to observe all other applicable terms,
of this Agreement. Licensee shall promptly provide Medistem with notice of any
sublicense granted pursuant to this Section 4.3, and provide a copy of the
sublicense to Medistem upon its request.

(d)          Licensee hereby unconditionally guarantees the performance of any
of its Affiliates and Sublicensees hereunder. In the event of a breach by such
an Affiliate or Sublicensee in the observance of applicable terms of this
Agreement, Medistem shall be entitled to proceed against either such Affiliate
or Sublicensee or directly against Licensee, as Medistem may determine in its
sole discretion, to enforce this Agreement.

4.4          Marketing Obligations, Rights. Licensee shall use all commercially
reasonable efforts to market the Product in the Territory.

4.5          Trademarks. Licensee shall market the Product throughout the
Territory under a trademark or trademarks (collectively, the “Trademark”)
selected by Medistem. Medistem shall own all right, title and interest in and to
such Trademark.

5.

FEES.

5.1          Fees. As further consideration to Medistem for the license and
other rights granted to Licensee under this Agreement, Licensee shall pay to
Medistem the following royalty payments: (a) 85% of all Pre-tax Income derived
by Licensee from stem cell related treatments; and (b) 15% of all of Licensee’s
Pre-tax Income derived from non-stem cell related activities. When computing
Pre-tax Income, expenses that cannot be specifically identified as expenses
attributable to either stem cell related treatments or non-stem cell related
activities shall be allocated to stem cell related treatments and non-stem cell
related activities on a pro rata basis based on total revenues generated by such
treatments and activities. Such payments shall be made on a quarterly or sooner
basis, as reasonably requested by Medistem, and shall be accompanied by
reasonably detailed supporting documentation regarding the same.

6.

REPORTS.

6.1          Reports. In each month during the term of this Agreement, Licensee
shall submit a statement, Product-by-Product, of the amount of Net Sales during
such month and the amount of fees due on such Net Sales. Each such statement
shall be accompanied by the payment due and shall be submitted quarterly within
five days after the end of each calendar quarter.

6.2          Mode of Payment. Licensee shall make all payments required under
this Agreement as directed by Medistem from time to time, net of any
out-of-pocket transfer costs or fees, in U.S. Dollars. All payments due shall be
translated at the current applicable foreign exchange rate quoted by a
commercial bank acceptable to Medistem, on the day and time of remittance.

6.3          Records Retention. Licensee and its Affiliates and Sublicensees
shall keep complete and accurate records pertaining to the sale of Product, for
a period of three calendar

 

 

8

 


--------------------------------------------------------------------------------



 

years after the year in which such sales or costs occurred, and in sufficient
detail to permit Medistem to confirm the accuracy of the aggregate fee
calculations hereunder.

 

6.4

Audit Request.

(a)          During the term of this Agreement and for a period of 2 years
thereafter, at the request and expense of Medistem, Licensee and its Affiliates
and Sublicensees shall permit an independent, certified public accountant
appointed by Medistem and reasonably acceptable to Licensee, at reasonable times
and upon reasonable notice, to examine such records as may be necessary to: (i)
determine the correctness of any report or payment made under this Agreement; or
(ii) obtain information as to the aggregate fees payable for any calendar
quarter in the case of Licensee’s failure to report or pay pursuant to this
Agreement. Said accountant shall not disclose to Medistem any information other
than information relating to said reports, fees, and payments. Results of any
such examination shall be made available to both Parties.

 

6.5

Cost of Audit.

(a)          Medistem shall bear the full cost of the performance of any audit
requested by Medistem except as hereinafter set forth. If, as a result of any
inspection of the books and records of Licensee, its Affiliates or its
Sublicensees, it is shown that Licensee’s payments under this Agreement were
less than the amount which should have been paid, then Licensee shall make all
payments required to be made to eliminate any discrepancy revealed by said
inspection within 30 days after Medistem’s demand therefore. Furthermore, if the
payments made were less than 95% of the amount that should have been paid during
the period in question, Licensee shall also reimburse Medistem for the
reasonable costs of such audit.

 

6.6

Taxes.

(a)          In the event that Licensee is required to withhold any tax to the
tax or revenue authorities in the Territory regarding any payment to Medistem
due to the laws of such country, such amount shall be deducted from the payment
to be made by Licensee, and Licensee shall promptly notify Medistem of such
withholding and, within a reasonable amount of time after making such deduction,
furnish Medistem with copies of any tax certificate or other documentation
evidencing such withholding. Each Party agrees to cooperate with the other Party
in claiming exemptions from such deductions or withholdings under any agreement
or treaty from time to time in effect.

7.

OWNERSHIP; PATENTS.

 

7.1

Ownership.

(a)          Except as otherwise provided in Section 7.1(b) or (c), Medistem
shall retain all right, title and interest in and to the Patents and Know-how,
regardless of which Party prepares and prosecutes the applications associated
therewith, or maintains the patents, copyrights or other intellectual property
rights related thereto, subject to the license granted to Licensee pursuant to
Section 4.2. Rights to Inventions made solely by employees of Medistem shall
belong to Medistem.

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

(b)          Rights to Inventions made solely by employees of Licensee shall
belong to Medistem.

(c)          Rights to Inventions which were made jointly by employees of
Medistem and by employees of Licensee shall belong to Medistem. Such joint
Inventions shall be subject to the Field and territorial restrictions of this
Agreement with respect to manufacture, use and sale of such Inventions.

 

7.2

Patent Maintenance.

(a)          Medistem shall have full responsibility for, and shall control the
preparation and prosecution of, all patent applications and the maintenance of
all patents relating to the Licensed Technology (including the Patents)
throughout the Territory. In connection therewith, Medistem shall consult with
Licensee in order to assure that all future filings with respect to the Patents
are made in a timely manner and identify the relevant countries in the
Territory, to the extent that Medistem can do so. Medistem shall pay all costs
and expenses of filing, prosecuting and maintaining the Patents and the patents
covering Inventions owned by Medistem in the Territory.

(b)          Medistem shall select qualified independent patent counsel to file
and prosecute all patent applications pursuant to Section 7.2(a). Medistem shall
provide copies to Licensee of any filings made to, and written communications
received from, any patent office relating, in whole or in part, to the Licensed
Claims.

(c)          Each Party agrees promptly to provide to the other Party a complete
written disclosure of any Invention made by such Party. Medistem shall determine
whether any Invention Is patentable and whether filing a patent application is
economically justifiable, and if so, shall proceed with the preparation and
prosecution of a patent application covering any such Invention.

(d)          Each Party agrees to cooperate with the other Party to execute all
lawful papers and instruments, to make all rightful oaths and declarations and
to provide consultation and assistance as may be necessary in the preparation,
prosecution, maintenance and enforcement of all such patents and patent
applications.

 

7.3

Patent Enforcement.

(a)          If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
claim (any of the foregoing, an “infringement”) by a Third Party with respect to
any Licensed Technology within the Territory, such Party shall promptly notify
the other Party and shall provide such other Party with available evidence of
such infringement.

(b)          Medistem shall have the first right, but not the duty, to institute
patent infringement actions against Third Parties based on any Licensed
Technology in the Territory. If Medistem (or its designee) does not secure
actual cessation of such infringement or institute an infringement proceeding
against an offending Third Party within 180 days of learning of such
infringement, Licensee shall have the right, but not the duty, to institute such
an action with

 

 

10

 


--------------------------------------------------------------------------------



 

respect to any infringement by such Third Party. The costs and expenses of any
such action (including fees of attorneys and other professionals) shall be borne
by the Party instituting the action, or, if the Parties elect to cooperate in
instituting and maintaining such action, such costs and expenses shall be borne
by the Parties in such proportions as they may agree in writing. Each Party
shall execute all necessary and proper documents, take such actions as shall be
appropriate to allow the other Party to institute and prosecute such
infringement actions and shall otherwise cooperate in the institution and
prosecution of such actions (including, without limitation, consenting to being
named as a nominal party thereto). Any award paid by Third Parties as a result
of such an infringement action (whether by way of settlement or otherwise) shall
be applied first to reimburse both Parties for all costs and expenses incurred
by the Parties with respect to such action on a pro rata basis and, if after
such reimbursement any funds shall remain from such award, they shall be
allocated as follows: (i) if Medistem has instituted and maintained such action
alone, Medistem shall be entitled to retain such remaining funds; (ii) if
Licensee has instituted and maintained such action alone, Licensee shall be
entitled to retain such remaining funds, but shall pay Medistem a royalty
thereon, at the applicable rate for the country in which such action takes
place, as if such remaining funds constituted Net Sales; or (iii) if the Parties
have cooperated in instituting and maintaining such action, the Parties shall
allocate such remaining funds between themselves in the same proportion as they
have agreed to bear the expenses of instituting and maintaining such action.

 

7.4

Infringement Action by Third Parties.

(a)          In the event of the institution or threatened institution of any
suit by a Third Party against Licensee for patent infringement involving the
sale, distribution or marketing of the Product in the Territory where such
infringement claim is a result of the use of the Licensed Technology, Licensee
shall promptly notify Medistem in writing of such suit. Unless otherwise covered
by Section 9.3, Licensee shall have the right to defend such suit at its own
expense and shall be responsible for all damages incurred as a result thereof.
Medistem hereby agrees to assist and cooperate with Licensee, at Licensee’s
reasonable request and expense, in the defense of such suit (including, without
limitation, consenting to being named as a nominal party thereto). During the
pendency of such action and thereafter, Licensee shall continue to make all
payments due under this Agreement.

(b)          Any award from such Third Party that arises as a result of such
action described in Section 7.4(a) (whether by way of judgment, award, decree,
settlement or otherwise) shall be allocated as follows: (i) if Licensee finally
prevails, such award shall be applied first to reimburse Licensee for all costs
and expenses incurred by it with respect to such action and, if after such
reimbursement any funds shall remain from such award, Licensee shall be entitled
to retain such excess funds but shall pay Medistem a royalty thereon, at the
applicable rate for the country in which such action takes place, as if such
excess funds constituted Net Sales; (ii) if Medistem indemnifies Licensee with
respect to any such action and finally prevails, Medistem shall be entitled to
retain such award; or (iii) if the Parties cooperate in the defense of any such
action, the expenses of such defense shall be borne by the Parties in such
proportions as they may agree in writing, and the Parties shall allocate between
themselves any part of such award remaining after the reimbursement of such
expenses, in the same proportion as they have agreed to bear the expenses of
such defense.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

8.

PUBLICATION; CONFIDENTIALITY.

8.1          Notification. Both Parties recognize that each may wish to publish
the results of their work relating to the subject matter of this Agreement.
However, both Parties also recognize the importance of acquiring patent
protection. Consequently, subject to any applicable laws or regulations
obligating either Party to do otherwise, any proposed publication by either
Party shall comply with this Section 8.1. At least 30 days before a manuscript
is to be submitted to a publisher, the publishing Party will provide the other
party with a copy of the manuscript (or an English translation thereof). If the
publishing Party wishes to make an oral presentation, it will provide the other
party with a copy of the abstract (if one is submitted) at least 30 days before
it is to be submitted. The publishing Party will also provide to the other party
a copy of the text of the presentation, including all slides, posters, and any
other visual aids, at least 30 days before the presentation is made.

8.2          Review. The non-disclosing party will review the manuscript,
abstract, text or any other material provided under Section 8.1 to determine
whether patentable subject matter is disclosed. The non-disclosing party will
notify the publishing Party within 30 days of receipt of the proposed
publication if the non-disclosing party, in good faith, determines that
patentable subject matter is or may be disclosed, or if the non-disclosing
party, in good faith, believes Confidential Information is or may be disclosed.
If it is determined by the non-disclosing party that patent applications should
be filed, the publishing Party shall delay its publication or presentation for a
period not to exceed 90 days from the non-disclosing party’s receipt of the
proposed publication or presentation to allow time for the filing of patent
applications covering patentable subject matter. In the event that the delay
needed to complete the filing of any necessary patent application will exceed
the 90-day period, the non-disclosing party will discuss the need for obtaining
an extension of the publication delay beyond the 90-day period. If it is
determined in good faith by the non-disclosing party that Confidential
Information or proprietary information is being disclosed, the Parties will
consult in good faith to arrive at an agreement on mutually acceptable
modifications to the proposed publication or presentation to avoid such
disclosure.

8.3          Exclusions. Nothing in Sections 8.1 and 8.2 shall prevent either
Party: (i) in connection with efforts to secure financing at any time during the
term of this Agreement, from issuing statements as to achievements made, and the
status of the work being done by the Parties, under this Agreement, so long as
such statements do not jeopardize the ability to obtain patent protection on
Inventions or disclose non-public technical or scientific Confidential
Information; or (ii) from issuing statements that such Party determines to be
necessary to comply with applicable law (including the disclosure requirements
of the U.S. Securities and Exchange Commission, Nasdaq or any other stock
exchange on which securities issued by such Party are traded); provided,
however, that, to the extent practicable under the circumstances, such Party
shall provide the other Party with a copy of the proposed text of such
statements sufficiently in advance of the scheduled release thereof to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text. In addition, the provisions of Sections 8.1 and 8.2 shall not
apply to Inventions solely owned by Licensee.

8.4          Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the term of this

 

 

12

 


--------------------------------------------------------------------------------



 

Agreement and for five years thereafter, the receiving Party, its Affiliates,
its licensees and its sublicensees shall, and shall ensure that their respective
employees, officers and directors shall, keep completely confidential and not
publish or otherwise disclose and not use for any purpose any information
furnished to it or them by the other Party, its Affiliates, its licensees or its
sublicensees or developed under or in connection with this Agreement, except to
the extent that it can be established by the receiving Party by competent proof
that such information: (i) was already known to the receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party; (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (iii) became
generally available to the public or was otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement; or (iv) was disclosed to the receiving Party,
other than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others
(all such information to which none of the foregoing exceptions applies,
“Confidential Information”).

8.5          Exceptions to Obligation. The restrictions contained in Section 8.4
shall not apply to Confidential Information that: (i) is submitted by the
recipient to governmental authorities to facilitate the issuance of
Registrations for the Product, provided that reasonable measures shall be taken
to assure confidential treatment of such information; (ii) is provided by the
recipient to Third Parties under confidentiality provisions at least as
stringent as those in this Agreement, for consulting, manufacturing development,
manufacturing, external testing, marketing trials and, with respect to Licensee,
to Third Parties who are Sublicensees or other development/marketing partners of
Licensee with respect to any of the subject matter of this Agreement; or (iii)
is otherwise required to be disclosed in compliance with applicable laws or
regulations or order by a court or other regulatory body having competent
jurisdiction; provided that if a Party is required to make any such disclosure
of the other Party’s Confidential Information such Party will, except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of patent applications, will use its best efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.

8.6          Limitations on Use. Each Party shall use, and cause each of its
Affiliates, its licensees and its sublicensees to use, any Confidential
Information obtained by such Party from the other Party, its Affiliates, its
licensees or its sublicensees, pursuant to this Agreement or otherwise, solely
in connection with the activities or transactions contemplated hereby.

8.7          Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party,
its Affiliates, its licensees and/or its sublicensees from any violation or
threatened violation of this Section 8.

9.

INDEMNIFICATION.

9.1          Indemnification by Licensee. Except for items covered by Medistem’s
indemnity in Section 9.2, Licensee shall indemnify, defend and hold harmless
Medistem and its Affiliates,

 

 

13


--------------------------------------------------------------------------------



 

 

 

 

and their respective directors, officers, employees and agents, from and against
any and all liabilities, damages, losses, costs and expenses (including the
reasonable fees of attorneys and other professionals) arising out of or
resulting from:

(a)          negligence, recklessness or wrongful intentional acts or omissions
of Licensee, its Affiliates or its Sublicensees, if any, and their respective
directors, officers, employees and agents, in connection with the work performed
by Licensee under this Agreement and the Development Program;

(b)          any tort claims of personal injury (including death) or property
damage relating to or arising out of any manufacture, use or sale of the Product
by Licensee, its Affiliates or its Sublicensees due to any negligence,
recklessness or wrongful intentional acts or omissions by, or strict liability
of, Licensee, its Affiliates or its Sublicensees, and their respective
directors, officers, employees and agents, except, in each case, to the
comparative extent such claim arose out of or resulted from the negligence,
recklessness or wrongful intentional acts or omissions of Medistem and its
Affiliates, and their respective directors, officers, employees and agents; or

(c)          any breach, or any claim which if true would constitute a breach,
of any representation or warranty made by Licensee under Section 2.

9.2          Indemnification by Medistem. Medistem shall indemnify, defend and
hold harmless Licensee, its Affiliates, Sublicensees and distributors, and their
respective directors, officers, employees and agents, from and against any and
all liabilities, damages, losses, costs and expenses (including the reasonable
fees of attorneys and other professionals) arising out of or resulting from:

(a)          negligence, recklessness or wrongful intentional acts or omissions
of Medistem or its Affiliates, and their respective directors, officers,
employees and agents, in connection with Medistem’s fulfillment of its
obligations under Section 3;

(b)          any tort claims of personal injury (including death) or property
damage relating to or arising out of any manufacture, use or sale of any
Compound by Medistem or its Affiliates due to any negligence, recklessness or
wrongful intentional acts or omissions by, or strict liability of, Medistem or
its Affiliates, and their respective directors, officers, employees and agents,
except, in each case, to the comparative extent such claim arose out of or
resulted from the negligence, recklessness or wrongful intentional acts or
omissions of Licensee, its Affiliates or its Sublicensees, and their respective
directors, officers, employees and agents; or

(c)          any breach, or any claim which if true would constitute a breach,
of any representation or warranty made by Medistem under Section 2.

9.3          Notice of Indemnification. In the event that any person (an
“indemnitee”) entitled to indemnification under Section 9.1 or 9.2 is seeking
such indemnification, such indemnitee shall inform the indemnifying Party of the
claim as soon as reasonably practicable after such indemnitee receives notice of
such claim, shall permit the indemnifying Party to assume direction and control
of the defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any

 

 

14

 


--------------------------------------------------------------------------------



 

obligation on, or otherwise adversely affect, the indemnitee or the other Party)
and shall cooperate as requested (at the expense of the indemnifying Party) in
the defense of the claim.

9.4          Complete Indemnification. As the Parties intend complete
indemnification, all costs and expenses incurred by an indemnitee in connection
with enforcement of Sections 9.1 and 9.2 shall also be reimbursed by the
indemnifying Party.

10.

TERM; TERMINATION.

10.1       Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this
Section 10, shall expire five years from the Effective Date.

10.2       Termination for Cause. Either Party (the “non-breaching Party”) may,
without prejudice to any other remedies available to it at law or in equity,
terminate this Agreement in the event the other Party (the “breaching Party”)
shall have materially breached or defaulted in the performance of any of its
material obligations hereunder, and such default shall have continued for 30
days after written notice thereof was provided to the breaching party by the
non-breaching party (or, if such default cannot be cured within such 30-day
period, if the breaching party does not commence and diligently continue actions
to cure such default during such 30-day period). Any such termination shall
become effective at the end of such 30-day period unless the breaching party has
cured any such breach or default prior to the expiration of such 30-day period
(or, if such default cannot be cured within such 30-day period, if the breaching
party has commenced and diligently continued actions to cure such default). The
right of either Party to terminate this Agreement as provided in this
Section 10.2 shall not be affected in any way by such Party’s waiver or failure
to take action with respect to any previous default.

 

10.3

Effect of Expiration or Termination.

 

 

(a)

Following the expiration of the term of this Agreement:

(i)          Licensee shall promptly transfer to Medistem copies of all data,
reports, records and materials in Licensee’s possession or control that relate,
whether exclusively or non-exclusively, to the Development Program and return to
Medistem all relevant records and materials in Licensee’s possession or control
and contain Confidential Information of Medistem (provided that Licensee may
keep one copy of such Confidential Information of Medistem for archival purposes
only); (ii) all licenses granted by Medistem to Licensee under Sections 4.1 and
4.2 shall terminate; (iii) Licensee shall transfer to Medistem, or shall cause
its designee(s) under Section 3.4(b) to transfer to Medistem, ownership of all
INDs, Registration Applications, Registrations and other regulatory filings made
or filed for the Product if permitted by applicable laws and regulations; and
(iv) all sublicenses granted by Licensee under this Agreement with respect to
the Subject Territory shall terminate.

 

10.4

Accrued Rights; Surviving Obligations.

(a)          Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of either Party prior to such termination, relinquishment or expiration.
Such termination, relinquishment

 

 

15

 


--------------------------------------------------------------------------------



 

or expiration shall not relieve either Party from obligations which are
expressly indicated to survive termination or expiration of this Agreement.

(b)          All of the Parties’ rights and obligations under this Agreement to
be performed during the terms of this Agreement shall survive termination,
relinquishment or expiration of this Agreement.

11.

FORCE MAJEURE.

11.1       Events of Force Majeure. Neither Party shall be held liable or
responsible to the other Party nor be deemed to be in default under, or in
breach of any provision of, this Agreement for failure or delay in fulfilling or
performing any obligation of this Agreement when such failure or delay is due to
force majeure, and without the fault or negligence of the Party so failing or
delaying. For purposes of this Agreement, force majeure is defined as causes
beyond the control of the Party, including, without limitation, acts of God;
acts, regulations, or laws of any government; war; civil commotion; destruction
of production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers. In such event Medistem or Licensee, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled and the 30
days thereafter. To the extent possible, each Party shall use reasonable efforts
to minimize the duration of any force majeure.

12.

MISCELLANEOUS.

12.1       Relationship of Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

12.2       Assignment. Neither Party shall be entitled to assign its rights
hereunder without the express written consent of the other Party hereto, except
that each Party may assign its rights and transfer its duties hereunder to any
assignee of all or substantially all of its business (or that portion thereof to
which this Agreement relates) or in the event of such Party’s merger,
consolidation or involvement in a similar transaction. No assignment and
transfer shall be valid or effective unless done in accordance with this
Section 12.2 and unless and until the assignee/transferee shall agree in writing
to be bound by the provisions of this Agreement.

12.3       Books and Records. Any books and records to be maintained under this
Agreement by a Party or its Affiliates or Sublicensees shall be maintained in
accordance with generally accepted accounting principles, consistently applied.

12.4       Further Actions. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

12.5

Notice.

 

 

 

16

 


--------------------------------------------------------------------------------



 

 

(a)          Any notice or request required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:

 

(i)

In the case of Medistem, to:

850 W. Elliot Road, Suite 110

Tempe, Arizona 85284

 

(ii)

In the case of Licensee, to:

Institute for Cellular Medicine

Guimel Building

San Jose, Costa Rica

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third business day after such notice or
request was deposited with the U.S. or Japanese Postal Service, as the case may
be.

(b)          All correspondence, notices and other communications of any kind
whatsoever given between the Parties, including, without limitation, all data,
information and reports relating to the Development Program and all regulatory
filings, shall be promptly provided to the other Party in English, or as an
English translation thereof, as the case may be.

12.6       Use of Name. Except as otherwise provided herein, neither Party shall
have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name or trademark of the other
Party (including, without limitation, the Trademark) for any purpose in
connection with the performance of this Agreement.

12.7       Public Announcements. Except as permitted by Section 8.3, neither
Party shall make any public announcement concerning this Agreement or the
subject matter hereof without the prior written consent of the other Party,
which shall not be unreasonably withheld, provided that it shall not be
unreasonable for a Party to withhold consent with respect to any public
announcement containing any of such Party’s Confidential Information.

12.8       Waiver. A waiver by either Party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such term or condition for the future, or of any subsequent breach
hereof. All rights, remedies, undertakings, obligations and agreements contained
in this Agreement shall be cumulative and none of them shall be in limitation of
any other remedy, right, undertaking, obligation or agreement of either Party.

 

 

 

17

 


--------------------------------------------------------------------------------



 

 

12.9       Compliance with Law. Nothing in this Agreement shall be deemed to
permit a Party to export, reexport or otherwise transfer any Product sold under
this Agreement without compliance with applicable laws.

12.10     Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

12.11     Amendment. No amendment, modification or supplement of any provisions
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party.

12.12     Governing Law.. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Arizona without regard to conflicts of
law principles; provided, however, that any arbitration proceeding conducted
pursuant to Section 12.13 shall be governed by the American Arbitration
Association.

 

12.13

Arbitration.

(a)          Except as expressly otherwise provided in this Agreement, any
dispute arising out of or relating to any provisions of this Agreement shall be
finally settled by arbitration to be held in Phoenix, Arizona, under the
commercial arbitration rules of the America Arbitration Association. Such
arbitration shall be conducted by three arbitrators appointed according to said
rules and in the English language. The Parties shall instruct such arbitrators
to render a determination of any such dispute within four months after their
appointment.

(b)          Any award rendered by the arbitrator shall be final and binding
upon the Parties. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrators shall be equally shared unless the arbitrators assess as part of
their award all or any part of the arbitration expenses of one Party (including
reasonable attorneys’ fees) against the other Party.

(c)          This Section 12.13 shall not prohibit a Party from seeking
injunctive relief from a court of competent jurisdiction in the event of a
breach or prospective breach of this Agreement by the other Party which would
cause irreparable harm to the first Party.

12.14     Entire Agreement. This Agreement and the Stock Purchase Agreement and
the other documents and agreements executed in connection herewith and
therewith, together with the schedules and exhibits to any of the foregoing,
sets forth the entire agreement and understanding between the Parties as to the
subject matter hereof and merges all prior discussions and negotiations between
them, and neither of the Parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein or as duly set forth on or
subsequent to the date

 

 

18

 


--------------------------------------------------------------------------------



 

hereof in writing and signed by a proper and duly authorized officer or
representative of the Party to be bound thereby.

12.15     Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

12.16     Descriptive Headings. The descriptive headings of this Agreement are
for convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

12.17     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together shall constitute one and
the same agreement.

 

* * *

 

 

 

 

 

 

 

19

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.

 

MEDISTEM

By: /s/ Neil H. Riordan, Ph.D

Name: Neil H. Riordan, Ph.D

 

Title:

Chief Executive Officer

LICENSEE

By: /s/ Neil H. Riordan, Ph.D

Name: Neil H. Riordan, Ph.D

 

Title:

President

 

 

 

 

20

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

INITIAL PATENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

 

 

 